     Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 1 of 18

                                                                   ELECTRONICALLY FILED
                                                                       Pulaski County Circuit Court
                                                                     Larry Crane, Circuit/County Clerk
                                                    2018-Nov-26 22:22:01
                                                       S0CV-18-8097
      IN THE CIRCUIT COURT OF PULASKI COUNTY, A~KA.Mi:Al~02:..::..!1!:
                                                                    8 !:!Pa~g!=es~_J
                              ___ DIVISION



AMANDA ROWLETT                                                PLAINTIFF



v.                             CASE NO.



G4S SECURE SOLUTIONS (USA) INC.,
Fictitious names, G4S, G4S USA,
G4S WACKENHUT, WACKENHUT                                      DEFENDANT

                                 COMPLAINT

      Comes now Plaintiff Amanda Rowlett ("Plaintiff") by and through her

attorneys, and for her Complaint against Defendant G4S Secure Solutions

(USA), Inc. operating in Arkansas using the fictitious names, G4S, G4S USA,

G4S Wackenhut, and Wackenhut ("Defendant") and submits the following:

                        JURISDICTION AND VENUE

      1.    This is an action for gender discrimination, harassment, hostile

work environment, and retaliation for engaging in a protected activity in

violation of the Arkansas Civil Rights Act of 1993 (A.C.A. § 16-123-101, et.

seq. and; A.C.A. §§ 16-123-107 to 16-123-108) and Title VII of the Civil

Rights Act of 1964 (42 U.S.C. § 2000 et seq.). This action is also for

disc;rimination, interference and retaliation for use of medical leave in

violation of 29 U.S.C. §2601, The Family and Medical Leave Act of 1993

("FMLA"). All the foregoing violations occurred at the North ~ittle Rock and
         Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 2 of 18
..



     Lonoke Arkansas location of Defendants in Pulaski County, Arkansas and

     resulted in the constructive discharge of Plaintiff in violation of the foregoing

     statutes and codes. The jurisdiction of this Court is conferred pursuant to

     the Arkansas Civil Rights Act granting this Court jurisdiction over the claims.

           2.    Defendant has registered to do business in the state of Arkansas

     with the Arkansas Secretary of State's Office. Defendant has listed its

     principal address for doing business within this state as 425 \'Vest Broadway,

     Ste. K, North Little Rock, AR 72114, Pulaski County, See attached hereto

     and incorporated by reference Exhibit "A" the Screen-capture of Defendant's

     information on file with the Arkansas Secretary of State's Office as of

     November 26, 2018. The same information was on file with the Secretary

     state at all times relevant to the instant lawsuit. As the principal place of

     business for Defendant is in Pulaski County, venue is proper before this

     Honorable Court in accordance with A.C.A. § 16-55-213.

           3.    Plaintiff was a resident of White County, Arkansas, and at the

     time the claims arose, was an employee of Defendant. At the time, her

     claims arose in this matter, Plaintiff was assigned to work by Defendant at

     Remington Arms located in Lonoke, Arkansas.

           4.    Defendant is a foreign Florida entity registered to do business in

     the state of Arkansas. Defendant has listed its principal address for doing

     business within this state as 425 West Broadway, Ste. K, North Little Rock,

     AR 72114, Pulaski County. The registered agent listed with the Arkansas
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 3 of 18




Secretary of State for service of process is The Prentice-Hall Corporation

System, Arkansas, 300 Spring Building, Ste. 900, 300 S. Spring Street, Little

Rock, Arkansas 72201. See Exhibit "A" the Screen-capture of Defendant's

Arkansas Secretary of State's Office Information as of November 26, 2018.

      5.    Plaintiff filed an EEOC questionnaire and charge with the Equal .

Employment Opportunity ("EEOC") within 180 days of the adverse

employment action and thereafter amended her Charge to include her

Constructive Discharge on or around, July 17, 2018, and was issued a Right

to Sue letter on or about August 28, 2018.

                          ALLEGATIONS OF FACT

     6.     Plaintiff is 37 year old white female. She was 36 at the time her

cause of action arose in this matter and was 37 at the time of her

constructive discharge.

     7.     Defendant previously employed Plaintiff for a period of months

beginning in the fall of 2014 continuing until the summer of 2015.

Defendant rehired Plaintiff on or around March 22, 2016.

      8.    At the time of her rehire in the Spring of 2016, she was a

Custom Protection Officer at the Remington Arms site in Lonoke Arkansas.

Her site supervisor was Tim Roachell. During various times during her

employment, Plaintiff and her co-workers would be armed with handguns

and were trained to handle these firearms. Defendant's employees worked

regularly around explosives.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 4 of 18




      9.      During her employment, Plaintiff applied for and was approved

FMLA medical leave for the care of another, her mother. It took over 3

weeks for Defendant to respond to Plaintiff's requests for the FMLA

paperwork.

      10.     Plaintiff's mother had been diagnosed with Stage 4 lung cancer.

Plaintiff was her primary caregiver and, as such, Plaintiff's medical leave was

considered intermittent FMLA medical leave so that she could care for her

mother. Plaintiff was required by Defendant to re-certify this leave every 3

months and she did as instructed by Defendant.

      11.     Upon information and belief, other comparable employees were

not required to re-certify for FMLA leave every 3 months, as was Plaintiff.

      12.     At times, Plaintiff would be instructed to attend "mandatory

meetings" for which she was told she might not be paid instead of using her

leave to take her mother to necessary appointments, medical treatments,

and/or hospital stays.

      13.     In April of 2017, Plaintiff also applied for and received FMLA

leave for a surgery that she needed. This caused her to miss work from

April 5, 2017 to April 10, 2017. She was later written up for her use of this

leave and her leave for her mother. See infra for a more in-depth

discussion.

      14.     At all relevant times, Defendant's Human Resources department

was located at the North Little Rock location of Defendant. Plaintiff was
     Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 5 of 18




assigned to work at Defendant's Lonoke location at Remington Arms site;

where Defendant had been contracted to provide armed and unarmed

security at this facility (that is not currently named as a party in this

lawsuit).

      15.   Mr. Tim Roachell was the site supervisor at this location until

sometime in February 2017 at which time he was replaced with Jay

Scarborough until approximately December 7, 2017. Interestingly, Mr.

Scarborough was escorted off the property on that day and was terminated

on or around December 15, 2017.

      16.   Plaintiff's Area Supervisor was James Medlin and he worked at

the North Little Rock location of Defendant as did the Branch Manager,

Steven Willis. The North Little Rock location was responsible for approving

all schedules and actions of the on-site supervisors as well oversaw the

operations at the Remington Arms facility.

      17.   Plaintiff worked without major incident until approximately

December 2016. At this time, Mr. Roachell's behavior had escalated to a

point that Plaintiff began complaining about it to Human Resources.

      18.   After contacting Human Resources on December 30, 2016,

Plaintiff was instructed by Tasha Pankey, a manager in HR, to call the Honor

Hotline and report certain items so that an investigation would begin.

Plaintiff immediately did as she had been instructed. Plaintiff reported

several incidents to Ms. Pankey of the physical aggression displayed by Mr.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 6 of 18




Roachell that were directed at Plaintiff among other items but Ms. Pankey

had carefully instructed her what to state and she followed those

instructions.

      19.   Starting in the fall of 2016, Mr. Roachell had continually

harassed Plaintiff and other female employees, cursed at her and them and

talked to her and them in a derogatory manner. He continually singled out

only female workers and the male co-workers were not subjected to this

treatment; therefore, making it based upon gender or sex. For instance,

when Plaintiff would inquire about simple schedule change, Mr. Roachell

would tell Plaintiff that she did not need to see her husband; that she "did

not need any damn kids"; and that if she did not like it she could "put her

goddamn badge on the fucking counter and carry [her] fucking ass to the

office because [she] won't work at Remington as long as [he was] the

supervisor". Mr. Roachell began pulling on Plaintiff's ponytail while cursing

at her. When she would ask him to stop it and/or state that it was

unwelcome, it only became worse. He would come up behind Plaintiff and

surprise her by pulling her hair and making inappropriate and unwelcome

comments. This occurred several times a day for weeks.

      20.   Mr. Roachell would allow male co-workers to harass Plaintiff and

other females in the same or similar manner. Specifically, on one incident in

early January 2017, Sylvester Russell became enraged at Plaintiff after she

had completed a perimeter check. Mr. Russell would scream at her telling
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 7 of 18




her to "carry her ass out the door" among other unprofessional and

inapgropriate statements.

      21.   Other female co-workers, Kaye Tipton, Keiara Williams, and

Shannon Sansom, complained on their own behalf and on behalf of Plaintiff

yet nothing was done to correct this behavior.

      22.   Upon information and belief, after HR and the Honor Hotline

received Plaintiff's initial complaints, no investigation was conducted.

      23.   Approximately 2 weeks after, Plaintiff made her initial complaints

and nothing had changed, she began trying to follow up with HR. Her calls

to HR and the Hotline were ignored.

      24.   On or around January 13, 2017 after persistence by Plaintiff, she

was instructed to attend a mandatory meeting with Mr. Willis present. Also,

in attendance was Greg Douglas, General Manager over the North Little Rock

office. His office was located in Tulsa Oklahoma. It was only at this time

some sort of investigation began.

      25.   Plaintiff's site supervisor and co-worker harassment and

discrimination continued and steadily worsened and retaliatory conduct

began when others learned of her complaints.

      26.   Approximately February 1, 2017, Plaintiff contacted David

Wackenhut via email correspondence detailing a fraction of what she had

been enduring and pleaded for assistance.
     Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 8 of 18




      27.    Upon information and belief, at all relevant times, Mr.

Wackenhut was and is the Regional Manager of Operations for the Midwest

Region and is based out of Tulsa, Oklahoma. Still nothing was done for

approximately 1 week.

      28.   On or around February 8, 2017, Mr. Roachell was placed on

administrative leave pending an investigation.

      29.   Upon information and belief, Mr. Roachell was terminated as a

result of this investigation.

      30.   However, even after Mr. Roachell's departure, Plaintiff's

harassment, discrimination and retaliation conditions only worsened.

      31.   Mr. Scarborough and Mr. Willis began singling Plaintiff out for

petty and numerous policy violations while other non-complaining and/or

male employees were not subjected to this same treatment.

      32.   One example of such treatment occurred when Plaintiff began

requesting new uniforms, as hers were becoming worn out and torn. She

requested new uniforms from March 2017 until approximately May 2017.

She never received any of the ordered uniforms. At which time, her pants

had become so torn that she was forced to wear jeans to work. She was

written up for coming to work in non-uniform pants. Plaintiff had ordered

and requested fitting uniforms for weeks. When she complained to directly

Mr. Willis, uniforms were overnighted to her but were several sizes too small

showing her panty line and were uncomfortable to wear. However, Plaintiff
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 9 of 18




had no choice but to wear the ill-fitting uniforms until new uniform pants

arrived weeks later. This issue also occurred for at least one other female

employee, Shannon Sansom.

      33.      Another example of such conduct occurred on June 6, 2017

when Plaintiff was written up for 10 absences that occurred from April 1,

2017 until June 6, 2017. All these absences were due to Plaintiff's use of

her personal FMLA medical leave and her use of FMLA medical leave to care

for her mother.

      34.      Defendant would not allow or interfered with Plaintiff's use of her

FMLA leave to care for her mother. Plaintiff's mother ultimately died from

her lung cancer.

      35.      Not only did Defendant rob or otherwise illegally interfere with

Plaintiff's use of her FMLA medical leave, they also caused her to spend less

time with her mother in her final days and those days can never be given

back to her.

      36.      Even more conduct occurred; such as, Plaintiff being written up

for a visible tattoo and the wrong shoes while other non-complaining

employees were allowed to show tattoos and wear brightly colored shoes

without reprimand.

      37.      Plaintiff continually complained about the conduct and repeatedly

asked that her use of FMLA medical leave not be used against her; her hours

ultimately were cut in August 2017 causing her pay to drop.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 10 of 18




      38.   When new supervisors or employees began employment with

Defendant, Plaintiff would be threatened to not tell them about her issues or

she would be terminated, specifically Lillian Green.

      39.   In December of 2017, Plaintiff filed a charge of discrimination

against Defendant at the EEOC. At this point, the harassment,

discrimination and retaliation only exponentially escalated to the point she

could no longer endure her working conditions. By way of example, she was

subjected to uniform and weapon inspections and told that she probably

would not be paid for these mandatory meetings/inspections.

      40.   In January 2018, Plaintiff attempted on at least 3 occasions to

apply for promotions and she was denied the opportunity to be considered

for such promotions even though she was qualified and/or over-qualified for

said positions.

      41.   Throughout Plaintiff's employment with Defendant, she was

subjected to illegal discrimination and harassment that was so pervasive that

it rose to the level of being a hostile work environment. Further, after

engaging in the protected activity of complaining about such conduct she

was retaliated against.

      42.   Defendant was charged with the responsibility of establishing

and enforcing policies and procedures to prevent workplace discrimination,

harassment and retaliation, but completely and utterly failed to do so.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 11 of 18




      43.   Plaintiff has suffered physical and emotional damages, severe

monetary damages, and lost wages including back pay and front pay as a

result of the conduct of Defendant.

              VIOLATIONS OF THE ARKANSAS CIVIL RIGHTS
                         ACT AND TITLE VII


      44.   Plaintiff re-alleges the foregoing as if fully set forth herein word

for word.

      45.   Plaintiff is a female who was working for Defendant as a full-time

employee at the time the claims arose.

      46.   Based on the facts as alleged above, Defendant has harassed,

retaliated, and discriminated against Plaintiff on account of her gender/sex

and for engaging in a protected activity in violation of the statutes set forth

above.

      47.   As described above, Plaintiff was subjected to pervasive

harassment and discrimination. The conduct was unwelcome.

      48.   The conduct was based on Plaintiff gender and complaints of

same and such conduct was sufficiently severe or pervasive that a

reasonable person in Plaintiff's positon would find that Plaintiff's work

environment was hostile or abusive and as a result of such conduct, Plaintiff

reasonably believed her work environment to be hostile or abusive.

      49.   Plaintiff's sex/gender was the motivating or determining

factor(s) for her termination in violation of all statutes set forth in paragraph
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 12 of 18




above and Defendant's stated reasons for cutting Plaintiff's hours and writing

her. up and ultimately constructively discharging her are a pretext to hide

discrimination.

      50.   . Plaintiff reasonably believed she was been harassed, retaliated,

and discriminated against because of her complaints of harassment,

retaliation and discrimination.

      51.   Based on the facts as alleged above, Plaintiff's cut in hours/pay

and ultimate constructive might dissuade a reasonable worker in the same

or similar circumstances from making or supporting/reporting discrimination,

retaliation or harassment.

      52.   Defendant would not have treat Plaintiff in such a manner as

alleged herein had she not made her complaints or if she was not a woman.

      53.   As a direct and proximate result of Defendant's acts and

omissions alleged herein, Plaintiff is entitled to recover compensatory and

punitive damages, including but not limited to back pay, front pay,

emotional and/or pain and suffering damages, interest, the cost of litigation

and attorneys' fees in an amount to be proven at trial.

      54.   Plaintiff is entitled to punitive damages from Defendant since

Defendant knew or should have known, in the light of the surrounding

circumstances, that its conduct would naturally and probably result in

damage and Defendant continued with such conduct in reckless disregard of

the consequences. Defendant's conduct and that of its supervisors,
                                                             - - - - - - - -

    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 13 of 18




managers, and employees were within the course and scope of their

employment with Defendant.

        55.   Defendant failed to establish and enforce adequate policies and

procedures to prevent discrimination and retaliation in the workplace or to

keep their employment practices and procedures from having a

discriminatory effect on its employees.

                          VIOLATIONS OF THE FMLA

        56.   Plaintiff re-alleges the foregoing as if fully set forth herein word

for word.

        57.   Plaintiff was eligible for medical leave under FMLA and was

approved by Defendant to have FMLA leave for herself and for her mother's

serious health condition, illness or injury.

        58.   As such, Defendant's determined Plaintiff had a qualifying

serious health condition and Plaintiff's mother had a qualifying serious health

condition.

        59.   Plaintiff attempted to take leave and/or use her leave for her

serious health condition and for the care of another, her mother.

        60.   Plaintiff was needed to care for her mother.

        61.   Plaintiff was absent from work to care for her mother.

        62.   ·Plaintiff gave timely notice of her need to be absent from work

and/or gave notice as soon as practicable of her need to be absent from

work.
   Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 14 of 18




      63.    Defendant interfered _with Plaintiff taking such leave by

scheduling unpaid non-mandatory meetings and calling them unpaid

mandatory meeting; by not allowing Plaintiff to use leave or threatening

termination if she took leave; by writing her up when she did take approved

medical leave; and by not providing her with the necessary paperwork to

apply for medical leave for herself or that of mother.

      64.    Plaintiff was not able to take leave because of the interference of

Defendant.

      65.    Defendant refused to reinstate Plaintiff's hours after her use of

FMLA leave for the care of her mother.

      66.    Defendant retaliated against Plaintiff for her use of FMLA leave.

      67.    Plaintiff's absences from for FMLA events was a motivating factor

in Defendant's aforementioned negative actions and decisions relating to

Plaintiff including but not limited to her cut in hours and ultimate

constructive discharge.

      68.    Plaintiff's constructive discharge occurred because of Defendant's

actions and decisions related to Plaintiff as it related to FMLA.

      69.    As a direct and proximate result of Defendant's acts and

omissions alleged herein, Plaintiff is entitled to recover compensatory and

punitive damages, including but not limited to back pay, front pay,

emotional and/or pain and suffering damages, interest, the cost of litigation

and attorneys' fees in an amount to be proven at trial.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 15 of 18




      70.   Plaintiff is entitled to liquidated damages from Defendant since

Defendant knew or should have known, in the light of the surrounding

circumstances, that its ·conduct would naturally and probably result in

damage and Defendant continued with such conduct in reckless disregard of

the consequences. Defendant's conduct and that of its supervisors,

managers, and employees were within the course and scope of their

employment with Defendant.

      71.   Defendant failed to establish and enforce adequate policies and

procedures to prevent discrimination and retaliation in the workplace or to

keep their employment practices and procedures from having a

discriminatory and retaliatory effect on its employees.

                        CONSTRUCTIVE DISCHARGE

      72.   Plaintiff re-alleges the foregoing as if fully set forth herein word

for word.

      73.   Over a period of at least 15 months, Defendant made Plaintiff's

working conditions intolerable.

      74.   Over a period of at least 15 months, Defendant engaged in

actions that Plaintiff's working conditions intolerable.

      75.   Plaintiff's gender, use of FMLA, and/or engaging in a protected

activity were a motivating factor in the Defendant's actions.

      76.   Defendant acted with the intent of forcing Plaintiff to quit.
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 16 of 18




      77.   Plaintiff's ultimate resignation was a reasonably foreseeable

result of Defendant's conduct.

      78.   A reasonable person in Plaintiff's situation would have found her

working conditions so intolerable that resignation was the only reasonable

alternative as she felt her life and safety at risk.

      79.   As a direct and proximate result of Defendant's acts and

omissions alleged herein, Plaintiff is entitled to recover compensatory and

punitive damages, including but not limited to back pay, front pay,

emotional and/or pain and suffering damages, interest, the cost of litigation

and attorneys' fees in an amount to be proven- at trial.

      80.   Plaintiff is entitled to punitive damages from Defendant since

Defendant knew or should have known, in the light of the surrounding

circumstances, that its conduct would naturally and probably result in

damage and Defendant continued with such conduct in reckless disregard of

the consequences. Defendant's conduct and that of its supervisors,

managers, and employees were within the course and scope of their

employment with Defendant.

      81.   Defendant failed to establish and enforce adequate policies and

procedures to prevent discrimination and retaliation in the workplace or to

keep their employment practices and procedures from having a

discriminatory effect on its employees.
                                                            -~----------
    Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 17 of 18




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a trial by jury and a judgment against

Defendant as follows:

       (a)   That the Court declare that Defendant's actions, policies and

practices complained of herein violated Plaintiff's rights under the statutes

set forth above;

       (b)   That the Court grant appropriate injunctive relief prohibiting

Defendant from discriminating on the basis of her gender/sex or engaging in

a protected activity;

       (c)   That the Court grant appropriate injunctive relief requiring

Defendant to adopt a program providing training and orientation to current

and prospective employees regarding their rights and obligations under the

statutes set forth above;

       (d)   That Plaintiff be reinstated;

       (e)   That Plaintiff be awarded all damages to which she is entitled

resulting from and proximately caused by Defendants' unlawful

discrimination, harassment and retaliation, and violation of the statutes set

forth above;

       (f)   That Plaintiff be awarded costs and reasonable attorneys' fees;

and,

       (g)   That Plaintiff be awarded such other relief as the Court deems

just and proper.
Case 4:19-cv-00298-BRW Document 2 Filed 04/25/19 Page 18 of 18




 Respectfully submitted this 26th day of November 2018.



                  By:
                        ~~ (Bar No. -
                        E"ethaRue-~
                        Attorneys for the Plaintiff

                        GREGORY & LARUE, PLLC
                        Attorneys at Law
                        PO Box 251828
                        Little Rock, Arkansas 72205
                        (501) 580-7370
                        elarue@gregorylarue.com
